Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 18, 2010                                                                                                Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  140263(13)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway,
                                                                                                                         Justices




  IN RE CERTIFIED QUESTION FROM THE
  UNITED STATES DISTRICT COURT FOR
  THE EASTERN DISTRICT OF MICHIGAN.
  _________________________________________
  KAREN WAESCHLE,
          Plaintiff,
                                                                    SC: 140263
  v                                                                 US Dist: 08-10393

  OAKLAND COUNTY MEDICAL EXAMINER,
  and OAKLAND COUNTY,
             Defendants.
  ________________________________________


         On order of the Chief Justsice, the motion by plaintiff-appellant for extension to
  July 9, 2010 of the time for filing her reply brief is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 18, 2010                     _________________________________________
                                                                               Clerk